DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the invention was not descriptive.  A new title has been entered as follows: MICROSCOPE DEVICE WITH ENHANCED CONTRAST FORMED BY LIGHT ILLUMINATION TRANSMITTED IN TWO DIFFERENT SPECTRAL RANGES

The application has been further amended as follows:
1. (Currently Amended) A microscope device, comprising: a microscope objective (12), a first light source (18) for transmitted light illumination of the sample (16) with light within a first spectral range and a second light source (20) for transmitted light illumination of the sample with light within a second spectral range different from the first spectral range, a tube lens (22) for forming a sample-image from the light collected by the microscope objective, a first camera detector (32) for detecting light within the first spectral range, a second camera detector (34) for detecting light within the second spectral range, a dichroic beam splitter (24) in the image beam path (26) between the tube lens and the detectors, and an analyzer unit (44), wherein the beam splitter reflects light within the first spectral range onto the first detector and transmits light within the second spectral range onto the second detector, and wherein the analyzer unit is configured to combine a first image of the sample recorded by the first camera and a second image of the sample recorded by the second camera so as to generate a total sample image with enhanced contrast[.], wherein the first and second light sources (18, 20) are for transmitted light illumination of the sample, and wherein the light from the first light source impinges on the sample at a first angle relative to the sample surface, and wherein the light from the second light source impinges on the sample with a second angle range relative to the sample surface.

12. (Currently Amended) The microscope device of claim 1[1], wherein the first angle and the second angle are equal and wherein the light beams from the first light source (18) and the light beams from the second light source (20) are mirror-symmetric to each other with regard to a plane which is normal to the sample and which includes the optical axis (38) of the microscope objective (12).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Applicants’ replies make evident the reasons for allowance and satisfy the “record as a whole” proviso of rule 37 CFR 1.104( e). The substance of the Applicants’ Remarks filed on 12 April 2022 are persuasive. As such, the reasons for allowance are, in all probability, evident from the record and no statement is deemed necessary (see MPEP 1302.14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious limitations found within the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. 
The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485